Appeal Dismissed and Memorandum Opinion filed December 23, 2021,




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-21-00446-CV


                     ERNESTINE SOPHIE JIMENEZ, Appellant

                                                V.

          ROSEMARIE Z. LEWIS AND RICHARD LEWIS, Appellees

               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                 Trial Court Cause Nos. 1044770 & 1044770-002


                              MEMORANDUM OPINION

       This is an appeal from a judgment signed April 8, 2021 which, according to
appellant, resolved the above-numbered trial court proceedings. The notice of appeal
was filed August 5, 2021 after a motion for new trial was timely filed after, according
to appellant’s counsel, she received delayed notice of the judgment.1


1
 Although the timing of the notice of appeal itself may have failed to confer appellate jurisdiction
on this court, in the absence of the clerk’s record, our lack of jurisdiction cannot be confirmed.
      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants did not make arrangements
to pay for the record. On November 2, 2021, the court notified all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, by November
17, 2021, appellant made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                          2